Citation Nr: 1829047	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-44 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depressive disorders, and to also include as secondary to military sexual trauma.  


REPRESENTATION

Veteran represented by:	Michael Taub, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2017.

The psychiatric claim is considered reopened and the Board awards service connection for depressive and anxiety disorders.  However, the PTSD issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ last denied service connection for PTSD in an unappealed March 2004 rating decision.  

2.  Evidence received since March 2004 relates to an unestablished fact necessary to substantiate claims of service connection for a psychiatric disorder.

3.  The evidence of record demonstrates that the Veteran's anxiety and depressive disorders are caused by his active service. 


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received, the criteria for reopening the claims of service connection for a psychiatric disorder have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for anxiety and depressive disorders have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Veteran filed a claim for service connection for PTSD, which the AOJ denied in a March 2004 rating decision, as there was no evidence of a verified in-service stressor at that time.  The Veteran was notified of that decision in an April 2004 letter, and he did not submit a notice of disagreement or any new and material evidence within one year of that letter with respect to his psychiatric claim.  Consequently, the March 2004 rating decision is final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection for a psychiatric disorder.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since March 2004, the Veteran underwent a VA examination in March 2012, during which the examiner found the evidence in the Veteran's service personnel records corroborated his alleged military sexual trauma and related the Veteran's depressive and anxiety disorders to that event during service.  Such evidence is new and relates to the reason that the claim was previously denied so the claim is reopened.  See 38 C.F.R. § 3.156.

The Board now turns to decide the merits of the Veteran's psychiatric claim.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, particularly in his October 2017 hearing, the Veteran testified that his supervisor deliberately exposed his penis to the Vetearn one night while the Veteran was on guard duty on the flight line at Clark Air Force Base in the Philippines.  The Veteran testified that he was scared after that incident and attempted to avoid the supervisor as best he could.  He further testified that he began drinking after that incident and that his performance suffered.  The Veteran finally testified that he reported the incident to his sister and spouse, although there are no written statements from either of those individuals in the claims file.  

Nevertheless, the Veteran's service personnel records document a decrease in performance, multiple reprimands for leaving his post prior to regular relief, and several periods of absence without leave (AWOL) following the alleged incident.  

The Veteran underwent a VA psychiatric examination in March 2012.  During the examination, the Veteran reported the same incident noted above.  The examiner diagnosed the Veteran with anxiety and depressive disorders, although she noted that the Veteran did not meet the diagnostic criteria under the DSM-IV for PTSD.  The examiner opined that it was at least as likely as not that the Veteran's depressive and anxiety disorders were related to his reported in-service incident with his supervisor.

Based on the foregoing evidence, the Veteran has been diagnosed with anxiety and depressive disorders; therefore, the current disability element has been met.  

The Board notes that the circumstantial evidence in the Veteran's service personnel records, particularly the decreased performance evaluations, multiple reprimands for leaving prior to regular relief and the periods of AWOL all tend to substantiate the Veteran's allegations that the incident did, in fact, occur.  The Board finds the Veteran's statements regarding fear of and attempted avoidance of the supervisor after the exposure are credible and consistent with the Veteran's decreased performance and leaving prior to regular relief, particularly if he was attempting to avoid the supervisor.  

Most importantly, the March 2012 examiner also concluded that such evidence corroborated the Veteran's allegations in this case and opined his anxiety and depressive disorders were the result of that incident during service.  

Accordingly, by resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence of record demonstrates that the Veteran's current anxiety and depressive disorders are the result of the in-service penis exposure incident during military service.  Service connection for anxiety and depressive disorders is therefore warranted based on the evidence of record at this time.  See 38 C.F.R. § 3.303.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection a psychiatric disorder is reopened.

Service connection for anxiety and depressive disorders is granted.  


REMAND 

With regards to the Veteran's claimed PTSD, the Veteran last underwent a VA psychiatric examination in March 2012, at which time that examiner noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  That examiner did not, however, use the DSM-V to assess the Veteran.  Consequently, the Board must remand the PTSD claim in order to obtain another VA examination in order to determine whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-V in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

On remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Philadelphia, Bath, and Coatesville VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA psychiatric examination to determine whether he meets the diagnostic criteria under the DSM-V for a diagnosis of PTSD, and if so, whether such is related to his military sexual trauma during service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should address whether the Veteran meets the diagnostic criteria under the DSM-V for PTSD, and if so whether such is related to the noted penis exposure incident during military service, or related to any other stressor that may be related to military service.  The examiner should take as conclusive fact that the penis exposure incident reported during the previous VA examination occurred.  

In addressing the above opinions, the examiner should consider the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


